DETAILED ACTION
This action is in response to communication filed on 9/14/2022
 	Claims 1-21 are pending.
Claims 1, 8, and 15 have been amended.
	Claims 21 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-14, filed 9/14/2022, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shah et al. (US 2018/0218305) in view of Hibbets et al. (US 2009/0043669) in view of Srivastava et al. (US 2019/0318295).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The terminal disclaimer filed 9/14/2022 was disapproved because the person who signed the TD does not have POA, and thus not attorney of record, no listed in the OATH, see FP 14.29.01 and 14.30, nor listed under customer number.  Therefore, the double patenting rejection remains.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/916,276 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a comparison between the claims of the instant application and the claims of the copending application reveal the copending claims include almost all elements of the instant application.  Thus, the claim invention of the instant application is anticipated by the co-pending invention, thus without a terminal disclaimer, the species claims preclude issuance of the generic application.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2018/0218305) in view of Hibbets et al. (US 2009/0043669) in view of Srivastava et al. (US 2019/0318295).

Regarding claim 1, Shah discloses one or more non-transitory computer-storage media having computer executable instructions embodied thereon that when executed by a computer perform a method of associating one or more educational resources to a platform issue, the method comprising: 
receiving an indication during a conversion event to a new healthcare IT platform, via a first device at a healthcare facility, of a platform issue comprising a narrative of an issue with the new healthcare IT platform (see Shah; [0022]; FIG. 1 shows a representation of a process flow 100 associated with resolution of user requests received at an information technology (IT) service desk associated with an enterprise.  The process flow 100 depicts a user 102 provisioning a request to an IT service desk 120 associated with an enterprise.  The user 102 may raise a ticket 106. The ticket 106 may include the request for assistance as provided by the user 102); 
receiving from a data store a plurality of historical educational resources associated with a historical plurality of narratives of issues with a healthcare IT platform (see Shah; [0031]; the knowledge base 210 serves as a store of user requests that are anticipated at the IT service desk of the enterprise. The user requests are stored along with corresponding set of actions to be performed for resolving the user requests. More specifically, the processor 202 is configured to learn from past tickets and past requests of enterprise users and associate actions with user requests); 
determining a plurality of associated educational resources of the plurality of historical educational resources with the platform issue based on the narrative of the issue with the new healthcare IT platform (see Shah; [0032]; each user request may be stored along with a set of pre-determined actions to be performed in the knowledge base 210. In at least one example embodiment, the user requests are tagged with keywords and other such metadata to facilitate ease of retrieval from the knowledge base 210. The user requests and the corresponding set of pre-determined actions and keywords together configure the information stored in the knowledge base 210, and this information is constantly updated/fine-tuned based on observed real-time usage behavior of users of the enterprise).
However, the prior art does not explicitly disclose the following:
causing to present the plurality of associated educational resources on a second device; 
causing to present the one or more associated educational resources on the first device
Hibbets in the field of the same endeavor discloses techniques for providing collaborative support for a service portal.  In particular, Hibbets teaches the following:
causing to present the plurality of associated educational resources on a second device (see Hibbets; [0084]; the service agent can initiate an escalation of a technical issue described in a web ticket, in step 705C. More particularly, the service agent may have conducted research to resolve an issue but did not find an answer using the resources of the service portal 115 (knowledgebase, other service agents, etc.)); 
causing to present the one or more associated educational resources on the first device (see Hibbets; [0063]; if a user selects the community answer forum, the user can be directed to the community answer forum implemented by the community module 325, in step 425. Within the community answer forum, the user can search for answers for his technical issue. The user can also post his technical issue within the community answer forum and request assistance from the user community).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Hibbets in order to incorporate techniques for providing collaborative support for a service portal.  On would have been motivated because for users implementing multiple products and/or services, this conventional method of resolving issues can become daunting. Therefore, the user may have to contact vendor one to resolve issue only to find out that vendor one may point the error back at the database program. Thus, there is a need in the art for a mechanism where users can direct technical issues for a variety of products and/or services at a single point (see Hibbets; [0005]). 
However, the prior art does not explicitly disclose the following:
wherein the determination of the plurality of associated educational resources includes: determining a plurality of similar historical issues from the plurality of historical educational resources such that a second portion of a second narrative of a second issue in each of the plurality of similar historical issues is associated with a first portion of the narrative of issue with the new healthcare IT platform, wherein one or more historical educational resources from the plurality of historical educational resources include the second narrative of the second issue; and 
identifying educational resources associated with the plurality of similar historical issues as the plurality of associated educational resources; 
receiving a second indication of one or more of the plurality of associated educational resources of the plurality of associated educational resources on the second device, wherein the second indication of the one or more of the plurality of the associated educational resources represents the one or more of the plurality of associated educational resources determined to be associated with the platform issue.
Srivastava in the field of the same endeavor discloses techniques for using a ticket management system to classify and resolve issues.  In particular, Srivastava discloses the following:
wherein the determination of the plurality of associated educational resources includes: determining a plurality of similar historical issues from the plurality of historical educational resources such that a second portion of a second narrative of a second issue in each of the plurality of similar historical issues is associated with a first portion of the narrative of issue with the new healthcare IT platform, wherein one or more historical educational resources from the plurality of historical educational resources include the second narrative of the second issue (see Srivastava; [0016-0017]; The cloud platform may use the data model to analyze historical ticket data with the same or similar ticket type. The cloud platform identifies a subset of the historical ticket data that may be used to determine a particular resolution to the issue associated with the ticket data.  The cloud platform may use the data model to generate a set of recommended resolutions for the ticket data, may use the data model to select a particular resolution, and may implement the particular resolution); and 
identifying educational resources associated with the plurality of similar historical issues as the plurality of associated educational resources (see Srivastava; [0017]; the cloud platform may use the ticket data model to process a subset of the historical ticket data (e.g., historical ticket data with the same or similar ticket type) and may generate a set of recommended resolutions based on processing the subset of the historical ticket data); 
receiving a second indication of one or more of the plurality of associated educational resources of the plurality of associated educational resources on the second device, wherein the second indication of the one or more of the plurality of the associated educational resources represents the one or more of the plurality of associated educational resources determined to be associated with the platform issue (see Srivastava; [0064, 0066, 0071];  the could platform 220 would receive ticket data that indicates an issue associated with a project.  This includes receiving the second ticket.  By classifying the ticket data into a ticket type, cloud platform 220 may analyze a subset of the historical ticket data to resolve the issue (e.g., a subset with a matching ticket type).   Determining a set of recommended resolutions, for the issue associated with the project, based on the classification of the ticket data (block 430). For example, cloud platform 220 may use the ticket data model to determine a set of recommended resolutions for the ticket data).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Srivastava to incorporate techniques for using a ticket management system to classify and resolve issues.  One would have been motivated because manual classification and/or resolution of issues may be impossible when tens of thousands, hundreds of thousands, or even millions of issues need to be resolved and Srivastava addresses these issues by automating the ticketing system (see Srivastava; [0004]).

Regarding claim 2, Shah-Hibbets-Srivastava discloses the media of claim 1, wherein the second device is remote from the first device at the healthcare facility (see Hibbets; [0032]; the second device can be help desk 120 or another 105 user who access the help desk 120 to assist the first user 105 which are remotely located from site of the first user 105).

Regarding claim 3, Shah-Hibbets-Srivastava discloses the media of claim 1, further comprising modifying the data store to include the issue with the new healthcare IT platform and the one or more of the plurality of associated educational resources (see Shah; [0032]; The user requests and the corresponding set of pre-determined actions and keywords together configure the information stored in the knowledge base 210, and this information is constantly updated/fine-tuned based on observed real-time usage behavior of users of the enterprise).

Regarding claim(s) 8-10 and 15-17, do(es) not teach or further define over the limitation in claim(s) 1-3 respectively.  Therefore claim(s) 8-10 and 15-17 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-3 respectively.

21. (New) The media of claim 15, wherein the second indication represents the one or more of the plurality of associated educational resources based on the platform issue and the event resource associated with the platform issue (see Srivastava; [0016-0017]; The cloud platform may use the data model to analyze historical ticket data with the same or similar ticket type. The cloud platform identifies a subset of the historical ticket data that may be used to determine a particular resolution to the issue associated with the ticket data.  The cloud platform may use the data model to generate a set of recommended resolutions for the ticket data, may use the data model to select a particular resolution, and may implement the particular resolution).

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2018/0218305) in view of Hibbets et al. (US 2009/0043669) in view of Srivastava et al. (US 2019/0318295) in view of Riley et al. (US 2002/0123983).

Regarding claim 4, Shah-Hibbets-Srivastava discloses the media of claim 1, further comprising: receiving an alteration of the plurality of associated educational resources on the second device.
	Riley in the field of the same endeavor discloses techniques for reporting and resolving problems and incidents with computer usage by way of a help desk.  In particular, Riley teaches the following:
receiving an alteration of the plurality of associated educational resources on the second device (see Riley; [0148]; the service desk person should decide for future reference if the solution was in the knowledge base accessible to service desk personnel 143. If not, the knowledge base should be updated 144, perhaps by an input to a central service desk repository 22).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Riley in order to incorporate techniques for reporting and resolving problems and incidents with computer usage by way of a help desk.  One would have been motivated because what is needed is a help desk or service desk that will be effective for customers or users requiring global reach, for service over the Internet or for e-commerce. What is needed is a help desk for other technology areas or for other functions, such as sales, finance, legal, human resources, and the like, where a knowledge worker can go for assistance with problems and incidents (see Riley; [0007]).

Regarding claim 5 Shah-Hibbets-Srivastava-Riley discloses the media of claim 4, further comprising: modifying the plurality of associated educational resources at the data store to include the modification (see Riley; [0148]; the service desk person should decide for future reference if the solution was in the knowledge base accessible to service desk personnel 143. If not, the knowledge base should be updated 144, perhaps by an input to a central service desk repository 22).

Regarding claim(s) 11-12 and 18-19, do(es) not teach or further define over the limitation in claim(s) 4-5 respectively.  Therefore claim(s) 11-12 and 18-19 is/are rejected for the same rationale of rejection as set forth in claim(s) 4-5 respectively.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2018/0218305) in view of Hibbets et al. (US 2009/0043669) in view of Srivastava et al. (US 2019/0318295) in view of Wamberg et al. (US 2014/03310198).

Regarding claim 6, Shah-Hibbets-Srivastava discloses the invention substantially, however the prior art does not explicitly discloses the media of claim 1, wherein the one or more associated educational resources comprise a plurality of training modules to educate a user of the new healthcare IT platform.
	Wamberg in the field of the same endeavor discloses techniques for employer/employee communications having controlled channels where the employee receives personalized, targeted and filtered communications.  In particular, Wamberg teaches the following:
wherein the one or more associated educational resources comprise a plurality of training modules to educate a user of the new healthcare IT platform (see Wamberg; [0107]; once selected, then at step 1504 the platform will display lists that identify the desired CME course subject or other relevant training courses).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art in order to incorporate techniques for employer/employee communications having controlled channels where the employee receives personalized, targeted and filtered communications.  One would have been motivated because  there is a need for an employer/employee platform where data channels are personalized based on an individual's employment specialty, and filtered so that only collaborators can communicate (see Wamberg; [0003-0007]).

Regarding claim 7, Shah-Hibbets-Srivastava-Wamberg discloses the media of claim 6, further comprising: causing to present the one or more associated educational resources on the first device to a user of the new healthcare IT platform (see Wamberg; [0107]; the course will then be displayed at step 1560, and once viewing is completed, the user can request appropriate CME credit at 1562. The credit form is then made available on the system 1564, filled out and submitted at steps 1566-1580 to the external CME provider and medical or other third party accreditation organization).

Regarding claim(s) 13-14 and 20, do(es) not teach or further define over the limitation in claim(s) 6-7 and 6 respectively.  Therefore claim(s) 12-14 and 20 is/are rejected for the same rationale of rejection as set forth in claim(s) 6-7 and 6 respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For the reason above, claims 1-21 have been rejected and remain pending.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451